Citation Nr: 1819587	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-28 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, to include as due to herbicide exposure and prostate cancer. 

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

4.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned during a videoconference hearing in October 2015. The transcript is of record. 

The Board remanded these claims in January 2016. It has since been returned to the Board and the claims for entitlement to service connection for diabetes mellitus and hypertension are ready for adjudication. See Stegall v. West, 11 Vet. App 268 (1998).

The issues of entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure and sarcoidosis to include as secondary to herbicide exposure and prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The evidence of record does not establish that the Veteran was exposed to herbicide agents, to include Agent Orange.

2. The preponderance of the evidence reflects that the Veteran's diabetes mellitus is not related to active duty and did not manifest within one year of service.

3. The preponderance of the evidence reflects that the Veteran's hypertension is not related to active duty and did not manifest within one year of service.


CONCLUSION OF LAW

1. The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for hypertension have not been met. 38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus, and/or hypertension become manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303 (b)). 

Under certain circumstances, service connection for certain specifically listed diseases, including diabetes mellitus, type II, may be presumed if a veteran was exposed during service to certain herbicide agents, including Agent Orange, that contain dioxin. 38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307, 3.309(e). For the purpose of presumed service connection based on herbicide exposure, the term ischemic heart disease does not include hypertension, or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 38 C.F.R. § 3.309 (e), Note 2.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to herbicides, unless there is affirmative evidence to establish that the Veteran was not so exposed during that service. 38 C.F.R. §§ 3.307 (a)(6)(iii); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994). Herbicide exposure is also presumed for veterans in certain units that served in or near the Korean demilitarized zone (DMZ) anytime between April 1, 1968 and August 31, 1971. 38 C.F.R. § 3.307 (a)(6)(iv).

The VA Adjudication Procedure Manual also provides that certain development should be performed when the Veteran claims herbicide exposure in other areas, to include asking the Veteran for the approximate dates, location, and nature of the alleged exposure. See M21-1, Part IV.ii.1.H.5. If sufficient information cannot be obtained from the Veteran to meet Joint Services Records Research Center (JSRRC) guidelines, then the RO is to produce a formal memorandum for the file documenting efforts to obtain information, and then forward the claim for rating activity.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

III. Herbicide Exposure

The Veteran's DD-214 indicates that he served on active duty from October 1967 to September 1969. The Veteran's personnel record indicates that from March 1968 to June 1969 the Veteran served as a cook in the 7th Battalion, 5th Artillery. The Veteran's personnel record note that the Veteran also had a job title of a truck driver with duties of driving a pick-up truck. 

The Veteran testified in a Board hearing in October 2015. The Veteran testified that he was a cook in service.  The Veteran stated he was attached to Camp Kaiser that was about 5 to 6 miles from the DMZ. The Veteran stated that beyond cooking the Veteran would deliver food to the troops stationed at the DMZ. The Veteran stated that he would deliver food to the DMZ three times a day on three day rotations. 

In August 2017, pages from Veterans Benefits Manual were submitted, which lists the units that operated along the DMZ. A handwritten note on the pages submitted state that the Veteran did not serve in any of the units listed. The note stated that the Veteran should indicate if the Veteran drove a pick-up truck between any of the units listed. 

In April 2016, JSRRC responded to an AOJ request to verify Agent Orange exposure. JSRRC stated that it reviewed the 1968 unit history of the 7th Battalion 5th Artillery (7th Bn, 5th Arty), the 38th Artillery Brigade (38th Arty Bde), and the 8th United States Army Chronology. It found the histories document the Battalion Headquarters was located at Camp Page, South Korea. However, the records do not document the use, storage, spraying, or transporting of Agent Orange or other tactical herbicides. In addition, the records do not mention or document any specific duties performed by the 7th Bn, 5th Arty unit members along the DMZ or personnel delivering food to any missile sites on or near the DMZ. In June 2017, JSRRC reported that it reviewed the 1969 to 1970 histories submitted by the 7th Bn, 5th Arty histories, which document four line batteries located from ten to sixty miles from the Battalion Headquarters located at Camp Page, South Korea. The exact locations of these four line batteries were not given. JSRRC reviewed the 1969 to 1971 histories submitted by the 38th Artillery Brigade (38th FA Bde). JSRRC also reviewed the 1969 to 1971 chronologies submitted by the 8th United States Army. However, the records do not document the use, storage, spraying, or transporting of herbicides to include Agent Orange. In addition, the records do not mention or document any specific duties performed by the 7th Bn, 5th Arty unit members along the DMZ such as delivering food to the missile sites. A June 2017 memo from the JSRRC coordinator at VA stated that JSRRC was unable to verify the Veteran's Agent Orange exposure and the exposure was not conceded. 
 
The Veteran is competent to report that he was present in Korea and that he delivered food to other units. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds that the record does not contain supporting evidence that the Veteran served in the DMZ. The record reflects that the Veteran served in the 7th Bn, 5th Arty unit, which was stationed at Camp Page, South Korea. The Veteran's military occupation was a cook and truck driver. However, JSRRC has researched relevant records and reported that such records do not mention or document any specific duties performed by the 7th Bn, 5th Arty unit members along the DMZ such as delivering food to the missile sites.  The AOJ has not been able to corroborate the Veteran's exposure to herbicides while serving in the 7th Bn, 5th Arty unit. Therefore, exposure to a herbicide is not conceded.

IV. Diabetes Mellitus

The Veteran stated he should be service-connected for diabetes mellitus due to his exposure to herbicide. As noted above, herbicide exposure is not conceded. However, an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Nonetheless, upon review of the record, the Board finds the evidence does not support a finding of service connection for diabetes mellitus.

The Veteran's service treatment records do not contain any evidence of treatment, diagnosis or finding consistent with diabetes mellitus.

The earliest evidence in the record which diabetes mellitus was noted in was the Veteran's post-service treatment records was in October 2002, which found he had a history of diabetes. 

In October 2015, the Veteran testified that he was diagnosed with diabetes over ten years in the past.  

The Board finds that the service treatment records do not contain any evidence of treatment, diagnosis or findings consistent with diabetes mellitus. Diabetes was initially diagnosed many years after service. Thus, the Veteran's diabetes mellitus was not shown in-service or within one year following discharge from service. Moreover, there is no competent evidence of record even suggesting that his current disability is related to service, nor does evidence show his condition is related to service for reasons other than Agent Orange exposure. 

The Veteran has not alleged any symptoms or manifestations of diabetes mellitus occurring on a chronic or continuous basis since his separation from service. Therefore, the Board finds that entitlement to service connection for diabetes mellitus on a direct or presumptive basis as a chronic disease is not warranted. See 38 C.F.R. §§ 3.303 (a), (b), 3.309(a).

Based on the foregoing, the Board finds that the preponderance of the probative and persuasive evidence is against a finding of service connection for diabetes mellitus on any basis. Thus, the claim for service connection for diabetes mellitus is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

V. Hypertension

The Veteran claims service connection for hypertension. He argues that he was diagnosed with hypertension in service and he was treated for hypertension shortly after service. 

The Board notes that all blood pressure (BP) measurements are noted in units of pressure in millimeters of mercury (mmHg). For VA compensation purposes, the term hypertension means that the diastolic BP is predominantly 90 or greater; and isolated systolic hypertension means that the systolic BP is predominantly 160 or greater with diastolic BP less than 90. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2017). In addition, hypertension must be confirmed by readings taken two or more times on at least three different days. See id. 

The Veteran's service treatment records do not contain any evidence of treatment, diagnosis or finding consistent with hypertension. Service treatment records demonstrate the Veteran's BP was 120/60 in July 1965; 134/80 in March 1967; and in the Veteran's May 1969 separation examination, 120/64.

Post-service treatment records indicate that the Veteran is currently diagnosed with hypertension. The earliest evidence in the record which hypertension was noted was the Veteran's post-service treatment records in October 2002, which found he had a history of hypertension. 

The Veteran testified in a Board hearing in October 2015. The Veteran stated that he had been diagnosed with hypertension years ago. The Veteran testified that he was told in service that he had problems with pressure. The Veteran stated that every time his blood pressure was taken in service it would be elevated. The Veteran stated that ever since he left service he had been treated for hypertension. 

The Board finds the Veteran's statement that he was told he had a BP problem in service and that he was treated for hypertension shortly after leaving service is competent but not credible. Service treatment records note that the Veteran's BP was checked three times and all three of those times the Veteran's BP did not meet the VA definition of hypertension. Further, service treatment records do not note that the Veteran had a BP problem.  Finally, post-service treatment records do not indicate the Veteran had hypertension until thirty years after the Veteran separated from service. 

In weighing the evidence, the Board finds that the Veteran has a current disability of hypertension. The Veteran's post-service records demonstrate that he has been diagnosed with hypertension. However, the Board finds that the evidence shows that hypertension likely did not manifest during service. The Veteran's service treatment records indicate that his BP measurements were not within the range that VA considers hypertension for compensation purposes. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2017).

Further, the Board finds that the Veteran's hypertension did not manifest within one year of service. The first indication the Veteran had hypertension was in October 2002, years after separation from service. Therefore, the Veteran's hypertension likely did not manifest within a year of leaving service. 

The reasons set forth above, the Board finds that there is a preponderance of the evidence against finding that the Veteran's hypertension incurred in-service or within one year of leaving service. The benefit-of-the-doubt rule does not apply, and entitlement to service-connection for a back disorder is denied. See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied. 


REMAND


Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration

I. Prostate Cancer

In January 2016, the Board remanded this issue for further development. The Board requested development as to whether the Veteran was exposed to a herbicide. The Board instructed the RO that if the Veteran was found not to have been exposed to a herbicide agent than it should obtain an opinion as to whether the Veteran's prostate cancer is etiologically related to his in-service diagnosis of chronic prostatitis. 

A VA medical opinion was provided in June 2017. The examiner stated "[a]s per Uptodate Medical Literature, it is the opinion that prostate cancer is not etiologically related to chronic prostatitis."  

The Board finds this opinion is not adequate for adjudication. Inadequate examinations and opinions include those that provide insufficient supporting rationale or contain only data and conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion). While it appears that the examiner relied on medical literature to support his conclusion, the examiner did not address the specifics of this case including the Veteran's diagnosis of prostatitis in service or his current disability of prostate cancer as well as the Veteran's Board testimony that he had frequent urination over the years. Therefore, an addendum medical opinion is required for a medical opinion complete with an adequate rationale. 

II. Sarcoidosis

The evidence of record does not indicate that service connection is warranted on a direct basis for the Veteran's claimed sarcoidosis. In this regard, service treatment records fail to show complaints of, treatment for, or a diagnosis of sarcoidosis in service. Post-service VA and private treatment records show a diagnosis sarcoidosis, although it is unclear whether the Veteran still has a current diagnosis of active sarcoidosis or if it is in remission. In any event, the Veteran has not reported a continuity of symptomatology beginning in service, and there is no probative medical evidence, VA or private, indicating that the Veteran's sarcoidosis may be related to service. 

The Veteran also contends that his sarcoidosis is related to his currently demonstrated prostate cancer, which he asserts is related to his prostatitis which was diagnosed during his active military service. The Board is required to consider all theories of entitlement to service connection. See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence). The Veteran's claim for service connection for sarcoidosis is inextricably intertwined with the issue of entitlement to service connection for prostate cancer, which is being remanded for further development. Therefore, a final decision on the issue of entitlement to service connection for sarcoidosis cannot be rendered at this time. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion from an appropriate examiner to address the Veteran's prostate cancer. Provide the examiner with the claims file, including a copy of this REMAND. The examiner should review the claims file and this Remand. The examiner should provide a clarifying opinion:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's prostate cancer is etiologically related to an in-service injury, disease, or event. 

The examiner must address the Veteran's in-service diagnosis of chronic prostatitis as well as the Veteran's testimony of frequent urination over the years since service. 

The examiner must provide a detailed rationale for all opinions and reconcile it with all pertinent evidence of record. If an opinion cannot be rendered without resorting to pure speculation, the examiner should explain why.

2. If, and only if, the examiner finds that the Veteran's prostate cancer is at least as likely as not related to the Veteran's active service, then obtain a medical opinion to determine the etiology of sarcoidosis. The examiner should provide the following opinion:

(a). Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sarcoidosis is etiologically related to an in-service injury, disease, event, or manifested itself within one year of service. 

(b). Whether it is at least as likely a (50 percent or greater probability) as not the Veteran's sarcoidosis is due to, or the result of his prostate cancer. 

(c). Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sarcoidosis was aggravated beyond its natural progression by his prostate cancer. 

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the claimed disability beyond that due to the natural disease process.

(e). The examiner must provide a detailed rationale for all opinions and reconcile it with all pertinent evidence of record. If an opinion cannot be rendered without resorting to pure speculation, the examiner should explain why.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


